Mr. Presiding Justice Horton delivered the opinion of the court. This is an action in assumpsit commenced by appellant against appellee, and issue was properly joined. By agreement of parties a jury was waived and the cause submitted to court for trial, upon an agreed statement of facts in writing. There are, therefore, no questions of law raised upon the admission or exclusion of evidence. Ho proposition of law was submitted by either party to be passed upon by the trial court as might have been done under section 42 of the practice act; therefore no question of law is presented to this court which it can consider. Bour v. Chicago & Wellston Coal Co., 87 III. App. 592; McIntyre v. Sholty, 121 Ill. 662; Christy v. Stafford, 123 Ill. 465; Allison v. Leslie, 40 Ill. App. 441; Dwelling House Ins. Co. v. Butterly, 133 Ill. 535; Boehm v. Griebenow, 78 Ill. App. 675. There is no contested question of fact in this record. But it is urged by counsel for appellant that the contract sued upon is contrary to public policy, and that no recovery should be had thereon. We can not assent to such conclusion. The appellee was entitled to recover, and the judgment of the Circuit Court is affirmed.